DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2021 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Application
This is a Corrected Notice of Allowance to indicate the consideration of IDS, dated 08/25/2021.
In response to Office action mailed 12/31/2020, Applicants amended claims 1-2 and 7-19, and added claims 21-23 in the response filed 03/30/2021.
Claim(s) 1-23 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Allowable Subject Matter
1.	Claims 1-23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, forming a plurality of light emitting diode (LED) dies on a single starter substrate;
moving, using a pick up tool (PUT), the single starter substrate and the plurality of LED dies on the single starter substrate towards a backplane; establishing electrical conductive bonds between the plurality of LED dies and the backplane; and releasing the PUT from the single starter substrate to enable transferring of the plurality of LED dies to the backplane.  
Claims 2-23 would be allowable, because they depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Pourchet et al., PG Pub 2017/0142874, teaches methods and apparatus for use in the manufacture of a display element.
	b. Saketi, PG Pub 2020/0128708, teaches a display fabrication assembly system with a pick-up tool having 6 degrees of freedom (6DOF) coupled with a pick-up head having an at least partially transparent adhesive element to which light-emitting structures may be adhered for picking and placement during the display manufacturing process.
	c. Moon et al., PG Pub 2018/0277524, teaches a transfer head and transfer system for semiconductor light-emitting device and method for transferring semiconductor light-emitting device.
	d. Henry et al., PG Pub 2018/0261582, teaches inorganic light emitting diode (iled) assembly via direct bonding.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895